PER CURIAM.
This is another appeal in the bankruptcy proceeding which has been before us on two former appeals. See, 4 Cir., 123 F. 2d 945, and, 4 Cir., 158 F.2d 604. The directions contained in our last judgment have been carried out. The property has been reappraised and the bankrupt has been given opportunity to redeem at the appraised valuation, but has failed to do so. There is no merit whatever in the present appeal. The questions raised by it are frivolous and it was manifestly taken for purposes of further delaying and prolonging litigation which has already been protracted beyond all reason. The order appealed from will be affirmed for reasons adequately stated in the opinion of the District Judge; and the mandate of the court will issue forthwith.
Affirmed.